In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Queens County (Sherman, J.), dated July 28, 1987, which dismissed the proceeding.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
Inasmuch as the petitioner was released from custody while his appeal was pending, the appeal is now academic as he is not entitled to the extraordinary relief of habeas corpus (see, People ex rel. Johnson v Reid, 149 AD2d 552). Mangano, P. J., Kunzeman, Kooper, Sullivan and Ritter, JJ., concur.